DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 6, 2022, has been entered.  Claims 1-23 have been cancelled and new claims 24 and 25 have been added.  Thus, the pending claims are 24 and 25.  
Said amendment renders moot the rejections of claims 1-23 under 35 USC 112, 102, and 103 as set forth in the last Office action (Non-Final Rejection mailed January 14, 2022).  However, the following new rejections for claims 24 and 25 are set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 24 limits the layers of woven fabric to having “low elasticity.”  However, the specification as originally filed fails to disclose any information regarding the elasticity or stretchability of said woven fabric layers.  Hence, claim 24 is rejected as containing new matter.  Claim 25 is also rejected for its dependency upon claim 24.
Claim 25 includes a limitation that the photographic styling mat can be rolled up to 3 inches diameter or less for transport.  The specification as originally filed discloses the styling mat is rolled up into a cylindrical shape for transport (i.e., at least page 2, 2nd paragraph of Background section).  Additionally, the specification states “the mat is thin enough to roll easily in a tight cylindrical shape but thick enough to that it will not dent easily” (page 3, 3rd paragraph).  However, the specification lacks support for the recitation that the mat is “rolled up to 3 inches diameter or less.”  Hence, claim 25 is rejected as containing new matter.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite for the recitation “one or more outer layers.”  Since a fabric laminate can possess, at most, two outer fabrics (i.e., fabrics forming an outer surface of the laminate), the phrase “one or more,” which encompasses three, four, five, etc. outer fabrics renders the claim indefinite.  Claim 25 is also rejected for its dependency thereupon.  
The term “low elasticity” in claim 24 is a relative term which renders the claim indefinite. The term “low elasticity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A woven fabric (e.g., twill weave comprising 5% spandex yarns) may have a relatively low elasticity with respect to a fabric having a greater elasticity (e.g., twill weave comprising 20% spandex yarns or a knit fabric) and but may have a relatively high elasticity with respect to one having a lower elasticity (e.g., cotton canvas fabric).  Hence, claim 24 is rejected as being indefinite.  Dependent claim 25 is also rejected for its dependency upon claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0273696 issued to Tam et al.
Tam discloses dimensionally stable (i.e., applicant’s relatively “low elasticity”) open woven fabrics comprising high tenacity warps interwoven and bonded to high tenacity wefts and composite articles made therefrom (abstract).  A ballistic resistant closed thermally fused multilayer article may be made by a process comprising (a) providing at least one of said stable open weave fabrics, (b) providing at least one closed, fused woven fabric sheet, (c) adjoining the at least two woven fabrics, and (d) thermally pressing the woven fabrics under conditions sufficient to attached the fabrics to each other (section [0010]).  Fusion of the warps and wefts and the multilayer composite fabric may be accomplished with a fusible polymeric binder (section [0033]).  Figure 5 shows the post fused composite fabric being collected on a roller (i.e., applicant’s “rollable” limitation).  These multilayer composites may be stacked and consolidated with heat and/or pressure, with or without adhesive between layers to form a ballistic resistant article (sections [0060] and [0061]).  Suitable adhesives include thermoplastic adhesives capable of being fused (i.e., applicant’s thermal fusible adhesive) (sections [0062]-[0065]).  An exemplary multilayered ballistic resistant article comprises five woven fabric layers, but may comprise from 2-100 layers (sections [0066] and [0067]).  The multilayer composite fabrics may be cut into a plurality of discrete sheets and stacked for forming the ballistic resistant articles, which include flexible (i.e., capable of being rolled) soft armor articles (section [0070]).  
Thus, Tam teaches the limitations of applicant’s claim 24 with the exception that the multilayer composite laminate is a “photographic styling mat.” However, the recitation “photographic styling mat” is a preamble recitation. When reading the preamble in the context of the entire claim, the recitation photographic styling mat is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Additionally, the recitation to a “photography styling mat” is descriptive of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The rollable fabric laminates and soft armor of Tam are “capable of” being used as a photographic styling mat (i.e., can be employed as a background in a photograph of an object).  Hence, claim 24 is rejected as being anticipated by the Tam reference.  
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,112,030 issued to Klinkenstein.
 Klinkenstein discloses a laminated fabric material for use in shirt collars, cuffs, and fronts and other articles generally made of one or more layers of cotton fabric intended to have a desired stiffness (page 1, lines 1-20).  The laminated fabric comprises an inner layer of fabric sized with a cellulosic derivative (i.e., interfacing), and outer layer or layers of fabric adhered to the inner layer by use of a thermoplastic adhesive by means of heat and/or pressure (i.e., applicant’s thermal fusible adhesive) (page 1, left col., lines 33-43).  Figures 3 and 4 show the sized fabric inner layer 1 (i.e., interfacing), such as cotton fabric, sandwiched between and bonded to two outer fabric layers 4, 5 by means of two layers of thermoplastic adhesive 3 (page 1, right col., lines 6-11 and 19-33 and page 2, left col., lines 46-69).  Said adhesive 3 is coated onto the sized inner layer 1, allowed to dry, adjoined to the outer layers 4, and 5, and then the adhesive is activated by ironing with heat and pressure (i.e., thermally fusible adhesive activated) to form the fabric laminate (page 2, left col., lines 46-69).  The fabric laminate may include two, four or other multiple layers of fabric (page 2, right col., lines 28-35).  
Note while an intent of the fabric laminate is to provide a desired stiffness to cotton shirting for cuffs and collars, such stiffness does not preclude the fabric laminate from being rollable (e.g., fabric laminate rolled or curved into cuffs and collars).  Additionally, cotton shirting fabrics of Klinkenstein have a relatively low elasticity with respect to other fabrics having greater elasticity (e.g., knit fabrics or woven fabrics comprising elastic yarns).   
Thus, Klinkenstein teaches the limitations of applicant’s claim 24 with the exception that the fabric laminate is a “photographic styling mat.” However, the recitation “photographic styling mat” is a preamble recitation. When reading the preamble in the context of the entire claim, the recitation photographic styling mat is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Additionally, the recitation to a “photography styling mat” is descriptive of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The rollable fabric laminates of Klinkenstein are “capable of” being used as a photographic styling mat (i.e., can be employed as a background in a photograph of an object).  Hence, claim 24 is rejected as being anticipated by said Klinkenstein reference.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0273696 issued to Tam et al.
	Although Tam does not explicitly teach the limitation that the multilayer laminate can be rolled up to 3 inches diameter or less for transport and then unrolled without wrinkling of the outer fabric layer, it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., a flexible and rollable fabric laminate having an inner layer of dimensionally stable woven fabric and one or two outer layers of dimensionally stable woven fabric bonded to said inner layer with a thermally fused adhesive) and in the similar production steps (i.e., forming a fabric laminate by bonding woven layers together with a thermally fusible adhesive) used to produce the fabric laminate.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed ability to be rolled up to 3 inches or less in diameter and unrolled without wrinkling would obviously have been provided by the process disclosed by Tam.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2,112,030 issued to Klinkenstein.
Although Klinkenstein does not explicitly teach the limitation that the fabric laminate can be rolled up to 3 inches diameter or less for transport and then unrolled without wrinkling of the outer fabric layer, it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., a flexible and rollable fabric laminate having a sized woven cotton fabric inner layer and two outer layers of woven fabric bonded to said inner layer with a thermally fused adhesive) and in the similar production steps (i.e., forming a fabric laminate by bonding woven layers together with a thermally fusible adhesive) used to produce the fabric laminate.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed ability to be rolled up to 3 inches or less in diameter and unrolled without wrinkling would obviously have been provided by the process disclosed by Klinkenstein.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.



Claim Rejections - 35 USC § 103
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video “How to Make a Styling Board” by Hunter Photographic (https://www.youtube.com/watch?v=vIoAixZOg3M) in view of “February 2019 Slow Flowers Journal in Florist’ Review” by Prinzing (https://slowflowersjournal.com/february-2019-slow-flowers-journal-in-florists-review/), US 2004/0076790 issued to Wylie et al., US 2008/0067832 issued to Bunsmann et al., and US 2017/0314526 issued to Farley.
The Hunter YouTube video shows how to make a styling board for use as a background in photography shoots (abstract).  Materials include an artist board (i.e., cardboard backed woven canvas fabric), two fabrics of your choice, and fusible nonwoven interfacing having a paper backing (i.e., Wonder Under® by Pellon®) (0:31, 1:05, and 1:18).  The styling board is made by adjoining one side of the fusible interface to the back of one fabric and activating the glue of the fusible interface by applying heat and pressure with an iron (3:12).  Next, the fabric, which has been stiffened by the fusible interface, is adhered to the artist board by removing the paper backing and applying heat and pressure with an iron (4:31).  The same steps are repeated with the second fabric to the opposite side of the artist board and the edges are finished with gaffers tape (6:00).  The artist board employed for the styling mat is rectangular in shape and sized at 16” x 20”, although other sizes may be used (0:47).  Exemplary fabrics include linen and muslin (i.e., woven cotton fabrics having relatively low elasticity in comparison to other fabrics having greater elasticity), although any desired fabric may be employed (7:06).  Additionally, it is known that artist boards are commonly made with cotton or linen canvas having a relatively low elasticity in comparison to other fabrics having greater elasticity.  
Thus, the Hunter reference teaches applicant’s invention of claim 24 with the exception that the styling board is capable of being rolled.  Note the artist board comprises a woven canvas fabric backed by cardboard to provide stiffness.  However, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling board by employing a woven canvas fabric or other such woven fabric without the cardboard backing in order to render the styling board capable of being rolled (i.e., a mat versus a board).  Motivation to do so would be the desire to render the styling board less bulky and more portable, especially for larger sizes, by rendering the styling board flexible (i.e., rollable).
See for example, the Prinzing article.  Specifically, said article discusses The Styling Mat, by Sarah Collier.  The Styling Mat is a portable, foldable, washable photographic styling mat developed by Collier to solve known problems with solid styling boards (page 3 of printed website article).  The third paragraph of the photo of Slow Flowers Journal article on page 3 of printed website article states:
Solid styling boards offered varied color backgrounds, but Collier found them cumbersome and hard to store or clean. “I kept saying, ‘somebody ought to make one that’s portable, foldable and washable.’”

Also, it is a known concept across various arts to solve a problem of substrate rigidity by substitution with a flexible fabric substrate.  For example, Wylie discloses a flexible weatherstripping wherein a known rigid plastic backing is replaced with a flexible fabric, such as a woven fabric (abstract and sections [0001], [0003], and [0012]).  Bunsmann evidences it is known to make a convertible top on an automobile flexible by using a textile substrate (section [0023]).  Farley teaches a wave power converter comprising components that are made out of flexible fabric instead of a rigid material (section [0066]).  
Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling board of Hunter by substituting a flexible a woven canvas fabric or other such woven fabric without the paper board backing in order to render the styling board flexible and capable of being rolled (i.e., a mat versus a board).  Such a modification would have yielded predictable results to the skilled artisan (i.e., solve known problems of board bulkiness and storage).  Therefore, claim 24 is rejected as being obvious over the cited prior art.  
Regarding claim 25, while the cited prior art does not explicitly teach the ability to roll up the photography styling mat to 3 inches diameter or less and then unroll without wrinkling the outer layers of fabric, it is reasonable to presume that said ability would obviously be met by the Hunter invention having the modified flexibility as taught by Prinzing, Wylie, Bunsmann, and Farley.  Support for said presumption is found in the use of similar materials used to produce a like rollable photography mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, claim 25 is rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejections with respect to the present claims by noting a petition has been filed for a delayed claim of priority to provisional application 62/659802 filed April 19, 2018 (Remarks, 2nd paragraph).  Applicant argues such claim to priority would remove the Prinzing reference as available prior art, wherein a skilled artisan would not have Prinzing’s motivation to create a portable version of the Hunter styling board (Remarks, 2nd paragraph).  In response, the petition filed July 6, 2022, has been dismissed (notice mailed September 21, 2022) for lack of sufficient information regarding the unintentional delay.  As such, the Prinzing reference is still available as prior art and the above rejection stands.  
In the event that said petition is granted upon providing the required information, it is likely that a rejection over Hunter in view of Wylie, Bunsmann, and Farley, alone or in combination with another reference teaching rollable photography backdrops (e.g., Wall-Mounted Rollup Background System sold on Amazon.com), which teaches wrinkle-proof fabrics rollable up to 3 inch diameter for use as a portable photography background.  
Applicant also traverses the prior art rejection based upon Hunter by noting the nearly two year span between the Hunter reference and the date of applicant’s provisional application (Remarks, 3rd paragraph).  As such, applicant argues if the present invention was obvious some one would have made it sooner (Remarks, 3rd paragraph).  In response to applicant’s argument based upon the age of the Hunter reference, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Hence, applicant’s argument is found unpersuasive.  
Applicant argues Hunter requires gaffers tape, in addition to the fusible interface Wonder-Under, to keep the fabric from separating from the board (Remarks, 4th paragraph).  As such, applicant asserts a skilled artisan would assume the Wonder-Under adhesive is not strong enough to keep the fabric layers together when rolled up in a flexible photography styling mat (Remarks, 4th paragraph).  In response, Hunter employs the gaffers tape along the edges of the styling board to protect the edges (e.g., from fraying) and to keep the fabric in place (e.g., from separating or wrinkling), thereby making the styling board more durable (Hunter video @ about 6:00 mark).  The gaffers tape is not employed between layers of fabric but rather on the edges of the board only.  Applicant’s claims do no preclude the presence of gaffers tape along the edges thereof.  Furthermore, there is nothing on record establishing that the Wonder-Under adhesive is insufficient to keep the fabric layers from separating (e.g., wrinkling) in a rollable styling mat.  “Mere lawyers’ arguments unsupported by factual evidence are insufficient to establish unexpected results.” In re Lindner, 173 USPQ 356.  See also In re Wood, 199 USPQ 137.  Therefore, applicant’s argument is found unpersuasive and the above rejections stand.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 16, 2022